UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6401


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ONEIL MARKEITH WATSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:08-cr-00045-RBS-FBS-1)


Submitted:   May 19, 2015                     Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oneil Markeith Watson, Appellant Pro Se.    Joseph Kosky, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oneil Markeith Watson appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2012).            We have reviewed the record and

find   no   reversible     error.      Accordingly,        we    affirm     for    the

reasons stated by the district court.             United States v. Watson,

No.    2:08-cr-00045-RBS-FBS-1      (E.D.   Va.      Jan.       28,     2015).      We

dispense    with    oral    argument    because      the        facts    and     legal

contentions   are   adequately      presented   in    the       materials        before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                       2